Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into effective August
17, 2006, by and between Advanced Cell Technology, Inc (“ACT” or the “Company”)
and James Stewart (“Consultant”).

ACT and Consultant agree as follows:

1.             Services to ACT; Duties.  ACT agrees to retain Consultant to
assist the Company with respect to financial and administrative matters, and to
facilitate transition following resignation of Consultant from his role as Sr.
Vice President – CFO. Consultant shall report to the Chief Executive Officer
(CEO) of ACT, and shall perform consulting services that are assigned to
Consultant by the CEO.   In this consulting capacity, it is expected that
Consultant shall provide guidance on a variety of matters, including, but not
limited to, financial consulting on structuring of financing transactions,
accounting matters, assistance with investor diligence, input as to corporate
structuring questions, review of strategy or financing documents as appropriate,
assistance with transition responsibilities with Company General Counsel and
V.P. Finance, and general business consulting.

2.             Compensation.

A.            Cash Compensation: Pursuant to the terms of this Agreement, ACT
shall pay Consultant a monthly consulting fee of $22,083 commencing on August
17, 2006 (the “Consulting Fee”).  The consulting fees shall be paid on the next
practicable check run following submission of an invoice by Consultant
throughout the Term (as that term is defined below) of this Agreement.

B.            Expenses:  ACT shall reimburse Consultant for reasonable expenses
incurred in the performance of his duties hereunder, including but not limited
to travel and other business expenses, telephone costs, group insurance costs,
and such other costs approved by ACT. Expenses to be incurred in excess of
$1,000 shall be approved in advance by the CEO of ACT.

C.            Equity:  Effective as of the date of this Agreement, Consultant
shall vest in 186,250 shares at a strike price of $0.85 and 72,917 shares at a
strike price of $2.20.  Such options shall be exercisable until August 1, 2011
and any and all stock option/grant agreements between ACT and Consultant shall
be deemed amended in accordance with this section 2C of this Agreement. 
Notwithstanding the foregoing, in the event of an early termination of this
Agreement pursuant to Section 6, below, the vested options set forth in this
Section 2C shall be adjusted on a pro rata basis based upon the actual
consulting period.

3.             Inventions/Intellectual Property Belong to ACT.  Any and all
inventions, discoveries, improvements or intellectual property which Consultant
has conceived or made or may conceive or make during the period of employment
relating to or in any way pertaining to or


--------------------------------------------------------------------------------




connected with the systems, products, apparatus, or methods employed,
manufactured, constructed or researched by ACT shall be the sole and exclusive
property of ACT.  The obligations provided for by this Agreement, except for the
requirements as to disclosure in paragraph 3, do not apply to any rights
Consultant may have acquired in connection with an invention, discovery,
improvement or intellectual property for which no equipment, supplies, facility,
or trade secret information of the ACT was used and which was developed entirely
on the Consultant’s own time and (a) which does not relate directly or
indirectly to the business of ACT or to ACT’s actual or demonstrable anticipated
research or development, or (b) which does not result from any work performed by
Consultant for ACT.

4.             Release and Employment matters.  Prior to executing this
Agreement, ACT and Consultant have entered into a mutual release, a copy of
which is attached hereto as Exhibit A.  As part of that release, ACT will pay on
the regular payroll date of August 18, 2006 all unpaid wages, accrued vacation
or other compensation owed through termination of employment. Consultant and ACT
have agreed that payment in full for all amounts of unpaid wages, vacation, etc.
shall be the full pay check due on August 18, 2006, plus one week additional pay
which shall be paid on the next pay cycle due September 1, 2006.

5.             Confidential and Proprietary Information.  During the term of
this Agreement, Consultant will have access to confidential information relating
to such matters as ACT’s trade secrets, systems, procedures, manuals, products,
and clients.  For purposes of this Agreement, “confidential information” means
all information and ideas, in any form, relating in any manner to the business
of ACT or its clients, unless: (i) the information is or becomes publicly known
through lawful means; (ii) the information was rightfully in Consultant’s
possession prior to his employment with ACT; or (iii) the information is
disclosed to Consultant without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from ACT.   Consultant understands and agrees that all confidential
information will be kept confidential by Consultant both during and after his
consulting under this Agreement.  Consultant further agrees that he will not,
without the prior written approval by ACT, disclose such confidential
information, or use such confidential information in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of his consulting.   Consultant shall execute and deliver ACT’s form of
confidential information and invention agreement which shall, in addition to
Sections 3 and 4,  govern all aspects of invention development and ownership and
confidentiality regarding ACT’s confidential information.

6.             Term.  The term of this Agreement shall be for a period of ninety
(90) days (the “Term”); provided, however consultant shall notify the Company if
he accepts full time employment, and the Company may then terminate this
Agreement at their discretion by providing written notice to Consultant.

7.             Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of confidential information, any and all claims or
controversies between ACT and Consultant, including but not limited to (1) those
involving the construction or application of any of the terms, provisions, or
conditions of this Agreement; (2) all contract or tort claims of any kind; and
(3) any claim based on any federal, state or local law, statute, regulation or
ordinance, including claims for unlawful discrimination or harassment, shall be
settled by arbitration in accordance

2


--------------------------------------------------------------------------------




with the then current Employment Dispute Resolution Rules of the American
Arbitration Association.  Judgment on the award rendered by the arbitrator(s)
may be entered by any court having jurisdiction thereof.  The location of the
arbitration shall be Los Angeles, California.  Unless the parties mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).

ACT shall pay the arbitrators fees and costs.  Each party shall pay for its own
costs and attorneys’ fees, if any.  However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, the
arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party.

CONSULTANT UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF HIS RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THE ARBITRATION
AGREEMENT.

8.             Severability.  In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement.  In the event that
any provision relating to the time period of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period such court
deems reasonable and enforceable, then the time period of restriction deemed
reasonable and enforceable by the court shall become and shall thereafter be the
maximum time period.

9.             Agreement Read and Understood.  Consultant acknowledges that he
has carefully read the terms of this Agreement, that he has had an opportunity
to consult with a representative of his own choosing regarding this Agreement,
that he understands the terms of this Agreement, and that he is entering this
agreement of his own free will.

10.          Complete Agreement; Modification; Binding Agreement; Independent
Contractor.  This Agreement is the complete agreement between the parties on the
subjects contained herein and supersedes all previous correspondence, promises,
representations, and agreements, if any, either written or oral.  No provision
of this Agreement may be modified except by a written document signed both by
the ACT and Consultant.   All rights, liabilities and obligations hereunder will
be binding upon and inure to the benefit of ACT, Consultant and their respective
successors and assigns.  Consultant is performing services as an independent
contractor and nothing contained in this Agreement shall be construed to create
or imply an employment relationship with ACT.

11.          Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Consulting Agreement is entered into effective as of
the date set forth above.

Consultant:

 

 

 

 

 

 

 

Dated: August 17, 2006

 

 

 

   James Stewart

 

 

 

 

 

ACT:

 

 

 

 

 

Advanced Cell Technology, Inc.

 

 

 

 

 

 

 

Dated: August 17, 2006

 

 

 

 

 

 

By: William M. Caldwell, IV

 

 

Title: Chief Executive Officer

 

 

4


--------------------------------------------------------------------------------